Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US Pub.2012/0201564).
Regarding claim 1, Masuda (US Pub.2012/0201564) teaches an image forming apparatus (fig.1), comprising: an image forming unit configured to form a toner image on one surface of a recording material (fig.1, #20); a fixing unit that includes a heating unit and is configured to heat and fix the toner image formed on the one surface of the recording material (fig.1&2, #21 with heater #22a); a discharging unit (fig.1&3, #60/#63) configured to discharge the recording material, on which the toner image is fixed by the fixing unit, to a discharged paper tray (fig.1, #2a); and a guide member that is disposed between the fixing unit and the discharging unit and is configured to form a recording material conveying path for conveying the recording material from the fixing unit to the discharging unit (fig3, upper #71), wherein on the guide member, a blowing port to send air to the recording material conveying path (fig.3, #79) and a suction port to suck air from the recording material conveying path (fig.3, #56) are disposed on a same surface so as not to cross over the recording material being conveyed (see fig.3, #79 & #56 both on upper side of #71).
Regarding claim 2, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein the blowing port and the suction port are disposed so as to face one surface of the recording material (see fig.3, #79 & #56 both on upper side of #71 facing same side of #P; para.0071).
Regarding claim 3, Masuda (US Pub.2012/0201564) teaches an image forming apparatus further comprising: a blowing fan configured to send air to the blowing port (fig.3, #77); and a suction fan configured to suck air from the suction port (fig.3, #52), wherein the recording material is cooled by sending air to the blowing port and applying the air to the recording material using the blowing fan (para.0074), and the suction fan sucks the air, after cooling the recording material, through the suction port (para.0076&0089).
Regarding claim 4, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein the blowing fan takes air in from outside the image forming apparatus and sends the air to the blowing port (para.0074).
Regarding claim 5, Masuda (US Pub.2012/0201564) teaches an image forming apparatus further comprising: a duct that connects an exterior surface of the image forming apparatus to the blowing port (fig.3, at least #78, generally, and further unshown ductwork), wherein the blowing fan sends the air that is taken in to the blowing port via the duct (para.0074: a duct must be present to take air from the outside and send it to the cooling duct).
Regarding claim 6, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein the suction fan (fig.3, #52) discharges the air, sucked from the suction port, out of the image forming apparatus (fig.1, #52; para.0059).
Regarding claim 7, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein the suction fan discharges the air sucked from the suction port in a direction that does not interfere with the direction of the flowing of the air taken in by the blowing fan (fig.1&3, discharge direction of #52, see fig.1, remote from location of blowing duct above discharge roller).
Regarding claim 8, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein the guiding member is configured such that the air flows from the blowing port to the suction port while the recording material is being conveyed on the recording material conveying path (para.0088-0089).
Regarding claim 9, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein on the surface of the guide member where the blowing port and the suction port are disposed, a depressed portion which is depressed at least in a section from the blowing port to the suction port with respect to the recording material being conveyed, is formed (para.0074-0075&0089: ribs are formed and guide air along the length of the paper, depression is space between ribs).
Regarding claim 10, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein a space between the guide member and the recording material while the recording material is being conveyed on the recording material conveying path is wider in the region facing the blowing port and the suction port than in the other regions (fig.5&6, since the ports are open space between the ribs, the width between the rib surface and the open port is larger than between the rib surface and the guide plate surface).
Regarding claim 12, Masuda (US Pub.2012/0201564) teaches an image forming apparatus further comprising: a reversing unit configured to reverse the recording material after an image is formed on the one surface of the recording material (fig.3, #73 and #44), so that an image is formed on the other surface of the recording material, wherein the recording material being conveyed by the reversing unit is cooled by sending air to the blowing port by the blowing fan and applying the air to the recording material (para.0089).
Regarding claim 13, Masuda (US Pub.2012/0201564) teaches an image forming apparatus wherein the air sent from the blowing fan is applied to the suction fan (para.0089).

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “suction port is disposed at an approximate center portion of the guide … and the blowing port is disposed on both sides of the suction port in the direction orthogonal to the conveying direction of the recording material” in combination with the remaining claim elements as set forth in claim 11.
Prior art does not disclose or suggest the claimed “a duct hole to guide the air sent from the blowing fan to the suction fan is formed in the duct, and the suction fan is cooled by the air sent via the duct hole being applied to the suction fan” in combination with the remaining claim elements as set forth in claim 14.
 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
11/1/2022
/Arlene Heredia/          Primary Examiner, Art Unit 2852